Case 1:14-cv-01089-KG-SMV Document 397 Filed 08/02/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
WAYNE KENNETH AUGE, II, M.D.,
Individually and as Trustee on Behalf of
Covalent Global Trust,
Plaintiff,

VS. CV No. 14-1089 KG/SMV

STRYKER CORPORATION, and
HOWMEDICA OSTEONICS CORP.,

Defendants.

ORDER GRANTING MOTION IN LIMINE WITHOUT OBJECTION

This matter is before the Court on Plaintiffs Motion in Limine Number 1 to Exclude
Evidence of Unrelated Ohio Proceeding (Motion) (Doc. 349) and Defendants’ Response to
Plaintiff's Motion in Limine Number 1 to Exclude Evidence of Augé’s Ohio Criminal
Conviction (Response) (Doc. 360). After review of the Motion and the relevant law, the Court
grants the Motion (Doc. 349) without objection.

In his Motion, Plaintiff requests that the Court preclude Defendants from eliciting
evidence related to Plaintiff's past criminal conviction or the collateral consequences stemming
therefrom. (Doc. 349) at 1. In support, Plaintiff relies on Federal Rules of Evidence 609(c), 403,
402, and 401. Jd. at 4-7. Specifically, Plaintiff explains that the Ohio criminal court issued a
certificate of rehabilitation and sealed his prior conviction in 2002. Jd. In their Response,
Defendants agree that this evidence is inadmissible under Rule 609(c) and, thus, agree not to

elicit testimony on this topic. (Doc. 360) at 1. However, Defendants maintain that if Plaintiff
Case 1:14-cv-01089-KG-SMV Document 397 Filed 08/02/21 Page 2 of 2

“place[s] this evidence at issue during the trial,” it will become relevant and admissible for
further exploration during cross-examination. /d. at 2.

Based on Defendants’ agreement that Rule 609(c) renders evidence related to Plaintiff's
prior criminal conviction inadmissible, the Court grants Plaintiff's request to exclude this
evidence. See Fed. R. Evid. 609(c)(1) (explaining “effect of a ... certificate of rehabilitation”
renders evidence “not admissible’). Moreover, the Court will not issue an advisory opinion
regarding the admissibility of this evidence if it becomes relevant for impeachment through
Plaintiffs case-in-chief. If the need arises, the parties may renew their request for a specific
ruling on admissibility under the circumstances when it becomes ripe for adjudication. In all
other respects, Plaintiff's request is granted.

IT IS ORDERED.

 
